DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2022 has been entered.
AIA  Status of the Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicant’s elected species – i.e., 
    PNG
    media_image1.png
    175
    122
    media_image1.png
    Greyscale
  – reads upon claims 1-2, 6-7, 10-12, 16-19 and 22.
The elected species has been searched and is deemed to be free of the prior art and non-obvious.  
Accordingly, in the Action mailed on 5/25/2022, the search was expanded as called for under current Office Markush practice - a compound by compound search - to include a single additional species (M.P.E.P. § 803.02).  That species was 
    PNG
    media_image2.png
    238
    167
    media_image2.png
    Greyscale
.  
In Applicant’s response dated 8/19/2022, Applicant overcame the rejection by amending the claims to exclude said species.  
Accordingly, in the Action mailed on 9/09/2022, the search was expanded as called for under current Office Markush practice - a compound by compound search - to include a single additional species (M.P.E.P. § 803.02).  That species was 
    PNG
    media_image3.png
    336
    260
    media_image3.png
    Greyscale
.
In Applicant’s instant response, filed 11/08/2022, Applicant argues that “claim 1 has been amended to incorporate the limitations of canceled claim 10”, further noting that “the Office indicated that claim 10 is objected to for depending from a rejected base claim, but claim 10 is not otherwise rejected” (Applicant Arguments, Page 8).  As such, Applicant states that “it is believed that this amendment overcomes the rejections” (Applicant Arguments, Page 8).
Upon further consideration, however, the prior art species continues to read on the instant claims (i.e., claim 10 should have been indicated as rejected in the previous Action).  In particular, the prior art species reads on claim 1 wherein, in Formula I, D is closo-carborane, each R is unbranched acyl (see Specification, Paragraph 0032: “[a]s used herein, the term ‘acyl’ is used to mean the residue of carboxylic, sulfonic or phosphorus-containing acids, for example… alkanoyl”), and each A is an amine – which reads on pending claims 1-2, 11, 17-18 and 22.  
A rejection to those claims follows.
However, in the interest of compact prosecution, the search has been further expanded to include one additional species.  That species is 
    PNG
    media_image4.png
    394
    221
    media_image4.png
    Greyscale
wherein, in Formula V, D is closo-carborane, each R is C3 unbranched alkyl, and each Cy is substituted heteroaryl - which reads on pending claims 1, 17-19 and 22.  A second rejection to those claims follows.
Since the search has not been expanded beyond the species identified above, claims 6-7, 12 and 16, which are directed to the elected species but which do not include the additional species, are objected to.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 11, 17-18 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CAS RN 206347-22-0 (entered into STN on 6/04/1998; of record).
Claim 1 is drawn to a carborane compound of Formula I, which embraces the following compound species
    PNG
    media_image3.png
    336
    260
    media_image3.png
    Greyscale
wherein D is closo-carborane, each R is unbranched acyl (see Specification, Paragraph 0032: “[a]s used herein, the term ‘acyl’ is used to mean the residue of carboxylic, sulfonic or phosphorus-containing acids, for example… alkanoyl”), and each A is an amine – which reads on pending claims 1-2, 17-18 and 22.  
The compound is taught by CAS RN 206347-22-0.
As such, claims 1-2, 17-18 and 22 are anticipated.
Claims 1, 17-19 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CAS RN 355151-96-1 (entered into STN on 9/07/2001).
Claim 1 is drawn to a carborane compound of Formula I, which embraces the following compound species
    PNG
    media_image4.png
    394
    221
    media_image4.png
    Greyscale
wherein, in Formula V, D is closo-carborane, each R is C3 unbranched alkyl, and each Cy is substituted heteroaryl - which reads on pending claims 1, 17-19 and 22.  
The compound is taught by CAS RN 355151-96-1.
As such, claims 1, 17-19 and 22 are anticipated.
Claim Objections 
Claims 6-7, 12 and 16 are objected to as depending from a rejected base claim.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/CRAIG D RICCI/Primary Examiner, Art Unit 1611